 HENRY M. HALD HIGH SCHOOL ASSOCIATIONHenry M. Hald High School Association,The Sistersof St.Joseph and Lay Faculty Association, Local1261,American Federation of Teachers,AFL-CIO.Case 29-CA-3336September 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNINGAND JENKINSOn November 29, 1973, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the General Counsel, theCharging Party, and each of the Respondents filedexceptions and supporting briefs and the RespondentHald and the Respondent Sisters each filed answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge exceptas modified herein.2Although we find that the Respondent Sisters ulti-mately became the successor-employer to the Re-spondent Hald, we arrive at this conclusion on asomewhat different theory than the one employed bytheAdministrative Law Judge. We agree with theAdministrative Law Judge, for the reasons stated byhim, that the Charging Party, hereinafter referred toas the Union, represented a majority of the formerHald employees who were hired by the Sisters. How-ever, unlike the Administrative Law Judge, we con-clude that the Sisters were not prohibited fromunilaterally establishing initial terms and conditionsof employment for the faculty. Nor do we find thefacts here to be such as to call for an application ofthe "plans to retain"caveatof the Supreme Court'sBurns 3decision.We find significant the fact that the'The Respondent Hald andtheRespondent Sisters have excepted tocertain credibility findingsmade bythe Administrative Law Judge.It is theBoard's establishedpolicy notto overrule an Administrative Law Judge'sresolutions with respectto credibilityunless the clear preponderance of allof therelevant evidenceconvincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB544, enfd. 188 F.2d 362 (C.A.3).We have carefullyexaminedthe recordand find no basis for reversinghis findings.2 In the absence of exceptions thereto we acceptpro formathe finding ofthe AdministrativeLaw Judgethat the operations of the Respondent affectcommerce within the meaning of Sec. 2 (2), (6), and(7) of the Act and hisconclusion that the Board should assert jurisdiction here.3N.L.R.B.v. Burns InternationalSecurity Services,Inc., 406 U.S. 272, 294-295 (1972).Member Fanning agrees with the Administrative Law Judge for415assurancesgiven to the lay teachers by Sister Crucisin December 1972 and in February 1973 with respectto employment at the school for the 1973-74 schoolyear were accompanied by statements that the Sisterswould offer employment only on the basis of differentterms and conditions of employment from those pre-viously offered by Hald.Thus, Sister Crucis told the lay teachers on Decem-ber 19, 1972, that "it wasn't in any way clear in mymind what the working conditions and terms and soforth would be" when the Sisters assumed control ofBishop Kearney Diocesan High School on September1, 1973, but that "all [lay teachers] could apply for ajob." Thereafter, the employment assurances made bySister Crucis on Feburary 7, 1973, were accompaniedby a statement that nothing had been drawn up as yetabout working conditions. These statements wereconsistent with the Sisters' decision, prior to acceptingtheBishop's invitation to assume control of theschool, to offer employment to all of the lay teacherspresently employed by Hald only after, and on thebasis of, establishing new terms and conditions ofemployment. These new working conditions were fi-nalized in April 1973 and the lay teachers were offeredemployment for the school year commencing on Sep-tember 1, 1973, on the basis of these new terms.Basedon the above evidence, we find that, as weheld inSpruce Up Corporation, supra,the successor-employer cannot be deemed to be within theBurnscaveatbecause, however willing such employer maybe to retain the predecessor's work force, the uncer-tainty as to how many employees will accept new anddifferent terms of employment, once they have beenclearly announced, in advance of the takeover, mili-tates againsta finding that there can be firm andreliable "plans to retain" within the meaning ofBurns.Hence, we conclude that the Sisters did not violateSection 8(a)(5) and (1) of the Act by establishing ini-tial terms and conditions of employment for layteachers at Bishop Kearney High School effectiveSeptember 1, 1973, or by offering the lay teachers atthe reasonsset forthin sec.E of his Decision that it was "perfectly clear"as of December8, 1972,when Respondent Sisters' governing council decidedto grant the request of the Bishopof Brooklynthat it take over sole operationof BishopKearneyHigh School, that it planned"to retain all of the employ-ees in the unit"when ittook over operationof the school.The fact that, afterthe council decided to take over the operation of the school and to offeremployment to each of the teachers in the unit,it unilaterally determined tocondition employment upon the teachers'acceptance of different terms andconditions of employment cannot alter this central fact.See his separateopinion and the separate opinion of Member Penello inSpruceUp Corpora-tion,209 NLRB194 (1974).Inasmuch as the Union requested bargainingconcerning these mattersin early March 1972 beforeRespondent Sistersdetermined the terms and conditions of employment it would offer the layteachers for theschoolyear commencing in September 1972, Member Fan-ning would date the refusal to bargainfrom thatdate.Although thisdiffer-ence with his colleagues affectsthe remedyhe deemsnecessaryto effectuatethe policiesof the Act, in the absenceof a majorityvote for his position heconcursin the remedy providedin this Decision. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe school employment on the basis of those terms.We also find, contrary to the Administrative LawJudge's Decision, that the Sisters' obligation to recog-nize and bargain with the Union did not mature untilSeptember 1, 1973, by which date the Sisters had hireda majority of the lay teachers who had previouslyworked for Hald.4 We further find that the circum-stances of this case, particularly the statements bySister Crucis on December 19, 1972, that "the Sisterswould not deal with the union" and on February 7,1973, that the Sisters regarded the Union's contractwith Hald as "null and void," warrant a finding thata request for recognition and bargaining by the Unionafter the Sisters' bargaining obligation matured wouldhave been futile.'We find, therefore, that the Respondent Sisters vio-lated Section 8(a)(5) and (1) of the Act by refusing torecognize the Union on and after September 1, 1973,when the Sisters commenced operations with a workforce consisting of a majority of former Hald employ-ees who were represented by the Union. Accordingly,we shall order the Sisters to recognize and, upon re-quest, bargain with the Union regarding terms andconditions of employment after September 1, 1973 6CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondents are engaged in commercewithin the meaning of Section 2(2), (6), and (7), of theAct and it will effectuate the purposes of the Act forjurisdiction to be exercised herein.3.All full-time permanent lay teachers employedinBishop Kearney High School, Brooklyn, NewYork, exclusive of supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within themeaning ofSection 9(b)of the Act.4.At all times material herein the Union has beenand is the exclusive bargaining representative of allemployees in the aforesaid bargaining unit within themeaning of Section 9(a) of the Act.5.Since on or about September 1, 1973, Respon-dent Sisters have failed and refused to recognize andbargain with the Union in conformity with the re-quirements of Section 8(a)(5) of the Act and thereby4 Ibid.SCentral American Airways,204 NLRB 161 (1973);Roadway Express, Inc.,170 NLRB 1446, 1448(1968).6 Spruce Up Corporation, supra.they have violated Section 8(a)(5) of the Act.6.The aforesaid acts are unfair labor practices af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.7.Respondent Hald has not committed unfair la-bor practices as charged.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the Respondent, TheSisters of St. Joseph, Brooklyn,New York,its officers,agents,successors,and assigns,shall:1.Cease and desist from refusing to recognize andbargain collectively with the Union as the exclusiverepresentative of its employees in the following de-scribed bargaining unit:All full-time permanent lay teachers employed inBishop Kearney High School,Brooklyn, NewYork,exclusive of supervisors as defined in theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Recognize and, upon request, bargain collec-tivelywith said labor organization as the exclusivebargaining representative of the employees in theabove-described unit.(b) Post at Bishop Kearney High School, Brook-lyn, New York, copies of the attached notice marked"Appendix."' Copies of said notice, on forms provid-ed by the Regional Director for Region 29, after beingduly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed in its entirety as to the Respon-dent Henry M. Hald High School Association.r In the event that this Order is enforced by a Judgment of a United StatesCourtof Appeals,the words in the notice reading"Posted byOrder of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." HENRY M. HALD HIGH SCHOOL ASSOCIATION417APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to recognize and, uponrequest, bargain collectively with Lay FacultyAssociation, Local 1261, American Federation ofTeachers, AFL-CIO, as the bargaining represen-tative of all full-time permanent lay teachers em-ployed in Bishop Kearney High School,Brooklyn, New York, exclusive of supervisors asdefined by the Act.WE WILL recognize and, upon request, bar-gain collectively with Lay Faculty Association,Local 1261, American Federation of Teachers,AFL-CIO, as the bargaining representative of allfull-time permanent lay teachers employed inBishop Kearney High School, Brooklyn, NewYork, exclusive of supervisors as defined by theAct, and, if an understanding is reached, embodysuch understanding in a signed agreement.THE SISTERSOFST.JOSEPH(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, Fourth Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: The chargefiled on March 29, 1973, by Lay Faculty Association, Local1261, American Federation of Teachers, AFL-CIO, hereincalled the Union, was served on Henry M. Hald HighSchool Association, herein referred to as the RespondentHald, by registered mail on the same date. The amendedcharge filed by the Union on May 2, 1973, was served byregistered mail on the Respondent Hald and the Sisters ofSt. Joseph, herein referred to also as the Sisters, by regis-teredmail on May 3, 1973. A complaint and notice ofhearing was issued on June 27, 1973, alleging that Respon-dents had violated Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, herein referred to as theAct.'Respondents filed a timely answer denying that they hadengaged inor were engaging in the unfair labor practicesalleged.The case came on for trial on July 26 and 27; August 1,2, and 3; and September 9, 1973, at Brooklyn, New York.Each party was afforded a full opportunity to be heard, tocall, examine,and cross-examine witnesses, to argue orallyon the record, to submit proposed findings of fact and con-clusions,and to file briefs. All briefs have been carefullyconsidered.FINDINGS OF FACT,' CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTRespondent Hald is and has at all times material hereinbeen a corporation duly organized under and existing byvirtue of the laws of the State of New York. RespondentHald was organized in 1972 by the Roman Catholic Dioceseof Brooklyn, New York, and was certified by the Board ofRegents oftheUniversity of the State of New York tooperate certain high schools, which are classified as dioce-san high schools. The trustees of the Respondent Hald areBishopMugavero, the Bishop of Brooklyn, and otherchurchmen attached to the Brooklyn diocese.' Diocesanhigh schools are directly attached to the diocese and areunder the direct administration of the diocesan superinten-dent of schools who has final authority in connection withthe hire and termination of teachers, curricula, and all mat-1At the hearing amendments were allowed as follows (amendments are initalics):Hald Association and the Sisters are,and have been at all timesmaterial herein,employersengaged in commercewithinthe meaning ofSection 2(2), (6) and(7) of the Actand the jointemployersof thoseemployees in the unit described below in Paragraph 6 employed in theBishop Kearney High Schoolor,inthe alternative, the Sisters are succes-sor employers for the HoldAssociationfor the employeesin the unit de-scribed inParagraph 6 employedat BishopKearney High School.[Par. 3d]Respondentsengagedin the conduct described above in Paragraphs9, 10 and 11 without prior notation to the union and without havingafforded it an opportunity to negotiate and bargain with respondentsconcerning said changes,despite the fact that the Sisters offered employ-mentto all the employees described in Paragraph 6 employed at the BishopKearney High School and despite the factthat atallmaterial timesherein,theunionrepresented a majority of those employees.[Par. 12]2The facts found herein are based on the record as a whole and theobservations of the witnesses.The credibilityresolutions herein have been derived from a review of theentire testimonial record and exhibits,with due regard for the logic of proba-bility,the demeanor of the witnesses,and the teachingsofN. L.R. B. v. WaltonManufacturingCompany& LoganvillePants Co.,369 U.S.404, 408. As tothose witnesses testifying in contradiction to the findings herein, their testi-mony has been discredited, either as having been in conflict with the testimo-ny ofcredible witnesses or because it is in and of itself incredulous andunworthy ofbelief.All testimony has been reviewed and weighed in the lightof the entire record.3The dioceseof BrooklynencompassesBrooklynand Queens,New York. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDters in relation to the operation of these schools. Among theschools operated and administrated by Respondent Haldwas the Bishop Raymond A. Kearney Diocesan HighSchool located in Brooklyn, New York, which is a subjectof these proceedings. Prior to September 1, 1973, Respon-dent Sisters of St. Joseph staffed this high school 4 with aprincipal, Sister John Crucis, and religious teachers.5 Layteachers were also employed in the high school.During the past year, which period is representative of itsannual operations generally, Respondent Hald in the courseand conduct of its operations, derived gross revenues, fromtuition fees and other sources,in excessof $1 million.During the past year, which period is representative of itsannual operations generally, Respondent Hald, in thecourse and conduct of its business, purchased and causedto be transported and delivered to its member schoolsbooks, educational equipment, and other goods and materi-als valued in excess of $50,000, of which goods and materi-alsvalued in excess of $50,000 were transported anddelivered to its member schools in interstate commerce di-rectly from States of the United States other than the Statein which it is located.Respondent Sisters is a congregation of women affiliatedwith the Roman Catholic Church. Its General Superior isSister Joan De Lourdes Leonard. Its affairs are governed bya Council democratically elected bythe Sistersof the Con-gregation. Every 6 years the Congregation elects the Gener-alSuperior and the Counsellors. The Ordinary for theCongregation is the Bishop of Rockville Center where themother house is located. The majormissionof the Congre-gation is to supply teachers and operate schools. Respon-dent Sisters are in at least eight community schools 6 andtwo parish high schools in the Brooklyn diocese.Respondent Sisters commenced operating what was for-merly called Bishop Raymond A. Kearney Diocesan HighSchool as a community high school on September 1, 1973.Certificate for such operation was applied for on April 10,1973, by the Sisters in the name of Bishop Kearney HighSchool with the Board of Regents of the University of theState of New York. The application at the time of the con-clusion of the hearing herein was still pending. The pro-jected tuition income for Bishop Kearney High School is"about one million" dollars for an anticipated enrollment of1,325 pupils. In addition each pupil pays a $50 activity feeand a $10 registration fee. The tuition is $800 per pupil.Purchase of school supplies is estimated to reach $30,000.Respondent Sisters stipulated that in community highschools other than the Bishop Kearney High School theSisters received income in excess of $1 million,and that inthe course and conduct of the operation of its schools pur-chased andcausedto be transported and delivered to its4 The staffing of this school was pursuant to a contractual arrangementbetween the Sisters and the Hald Association which provided, among otherthings,for the Hald Association's employment of those members of theSisters"who meet the requirements of the Association"and for the appoint-ment of the principal at each school by the Hald Association after seekingand receiving nominees from the Sisters.s The term religious teachers is used to designate those teachers who wereSisters of St. Joseph.It has no reference to the subjects the teachers taught.6 The community school as used herein is a school operated and main-tained by a religious community such as the Respondent Sisters or theFranciscans.schools, books, educational equipment, and other goodsand materials valued in excess of $50,000, of which goodsand materials valuedin excessof $50,000 were transportedand delivered to its member schools in interstate commercedirectly from States of the United States other than the Statein which the Sisters are located.Respondent Sisters and Respondent Hald are, and havebeen at all times material herein, employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.The Windsor School Inc.,200 NLRB 991;TheSwanholm, an Operation of the Martin Luther Foundation,Inc.,186 NLRB 45;University of Detroit,193 NLRB 566;Fordham University,193 NLRB 134.'11.THE LABORORGANIZATION INVOLVEDThe Union is a signatory of a labor agreement betweenit and Respondent Hald which expires on August 31, 1974.The agreement governs the working relationships of the layteachers employed in the high schools covered by the agree-mentand administrated and operated by Respondent Hald.The agreement does not purport to cover thereligiousteachers assigned to such high schools. The unit of employ-ees covered by the agreement is confined to "all full-time`permanent' lay teachers employed in the member schoolsof the Hald Association." The unit has never been the sub-ject of a Board certificate.The Union is composed of only lay teachers. It has aconstitutional provisions and a policy which excludes reli-gious teachers from membership in the Union.Since the Union is an organization "in which employeesparticipate and exists for the purpose, in whole or in part,of dealing with employers concerning grievances, labor dis-putes, wages, rates of pay, hours of employment or condi-7Respondent Hald insiststhat theBoard decline to assert jurisdiction overreligiousrelated secondaryschools. It fearsthe "possibilityof excessive en-tanglementin thefuture through bargainingorders,cease and desist orders,holding of elections."In this regardit issignificantthat the RaidAssociationprojected itself andintruded intothe secularworld and chooseto entangleitself in secular affairswhen it employed lay teachersin itssecondaryschools.Had it retainedonly religiousteachersits point ofview might credit morevalidity.Neither theAct nor the United States Constitutiondeclaresthat lay teach-ersmust surrenderSec. 7 rights if they become employedby a religiousinstitution.Indeed Sec.7 rights, which are now a part of our national heritageestablishedby Congress,were a legitimate exercise of Congress'constitution-al power. The SupremeCourt has held "Industrial peacealong the arteriesof Commerce is a legitimateobjective;and Congress has great latitude inchoosing the methodsby which it is to beobtained."Railway EmployeesDepartment,etc.v.Hanson,351 U.S. 225, 233. In the Act Congresshas neitherexcluded groups such as the Hald Association from the definitionof employ-ers (see Sec.2(1) of theAct) nor layteachers from the definition of employees(Sec. 2(3) of the Act)but haschosen to include each under the Act. Anyentanglement between theHald Associationand the government which ismanifested in this case was causedby the Hald Associationwhenit hired layteachers and, as an employer within the meaning ofthe Act,brought itselfunder the jurisdictionof the Act.Its subservience to the law of the land isno different than that requiredof employeeswho protested the union securitydemands ofthe Act asan interference with their freedom of religion. SeeHammond v.Paperwakers and PaperworkersUnion,AFL-CIO,462 F.2d 174(C.A. 6), andcases therein cited.Respondent's request for dismissal of the complaint on the ground thatjurisdiction be declined is denied.8The constitution provides:"Membershipin the Associationshall be opento all lay personnelemployed ina professionalcapacity within a CatholicSchool and any othersapproved by the ExecutiveBoard." HENRY M. HALD HIGH SCHOOL ASSOCIATIONtions of work" it is a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIRLABORPRACTICESA. SettingIn 1971 the Bishop of Brooklyn commissioned a taskforce to review the status of the diocesan schools. AccordingtoHarry Kranepool, president of the Union, the reportissued June 1972 "stipulated that there would be a possibili-ty of three schools closing and that Bishop Riley HighSchool would be run in 1974 by the Franciscans,as a possi-bility, and that Bishop Kearney in Brooklyn would be runby the Sisters of St. Joseph." The substance of the task forcereport was published in local newspapers and otherwisedisseminated to the affected teachers.Negotiators for Respondent Hald and Union discussedthe task force report during negotiations of the currentagreement mentioned above. When the agreement was con-cluded it contained a clause which provided for the transferof tenured teachers (if jobs were available) to other highschools covered by the agreement, if a school were closedin which they had been teaching .9 Teachers teaching in theRaymond A. Kearney High School were afforded opportu-nity to avail themselves of this clause after it was determinedthat the Sisters would operate the high school.Information that the Sisters would operate Bishop Kear-ney High School came to the attention of the Union at acocktail party on December 18, 1972.10 In aprivate conver-sation Brother Medard Shea,assistantsuperintendent incharge of teacher personnel for the Brooklyn Diocese,I I toldUnion President Harry Kranepool that Bishop KearneyHigh School "would be taken over by the Sisters of St.Joseph." The Bishop of Brooklyn had requested the Sistersto take over the operation of Bishop Raymond A. KearneyDiocesan High School on December 6, 1972, which, accord-ing to General Superior Sister Leonard,was "necessitatedby economic hardship on the part of the Hald Association."The request occurred at a meeting attended by Bishop Mu-gavero, Father Fitzpatrick, superintendent of schools, andFather Demsey, secretary for education. The union agree-ment was not mentioned. Around December 8, 1972, theCouncil assented to the Bishop's request 12 and thereafterconsidered the terms of employment for the lay teachersteaching in the high school. General Superior Sister Leo-9 The agreement provided:A. A degreed (baccalaureate or higher)tenured teacher whose em-ployment is terminated due to the consolidation or closing of a memberschool shall be entitledto applyto the Association for referral to anothermember school for a teaching position for the following school yearwhich is substantially identical by class level, academic program andsubject area,provided such application is made within thirty days afterthe teacher is notified of his termination.10 In respect to the Bishop Kearney High School it was reported in theDecember 20, 1972,issue of the News Queens, an area newspaper,thatTheSisters of St. Joseph of Brentwood will take over from the diocese operationof Bishop Kearney High School in Bensonhurst,a girls' school.The religiouscommunity"will assume full responsibility for running the school,' the bish-op, said, 'thereby relieving the diocese of the expense of subsidizing it."'1Brother Shea performed the same functions for the Hald Association.12General Superior Sister Leonard testified:"If we, you know,agreed totake over Bishop Kearney High School, we would be the sole determinantsof who and what, you know, the terms would be."419nard testified, "We had a very great concern that everyfaculty member would be offered employment in Septem-ber." Again Sister Leonard testified, "we were concernedthat if we were going to take over we wanted the faculty toknow that all the-that they were all offered jobs."The Council did not consider that it had a contract withthe Union, but viewed the new operating vehicle as "a newcorporation." Thus the Council, without conferring with theUnion, set new terms and conditions of employment for theteachers, which were not finalized until April 10, 1973. SisterJohn Crucis, principal of Raymond A. Kearney DiocesanHigh School and a Sister of St. Joseph, who learned of thetakeover on December 16, 1972, attended the Council meet-ings atwhich terms and conditions of employment werediscussed.On the day after the Bishop's press releasetouching onthe future of Bishop Kearney High School wasreleased(December 19, 1973), Sister Crucis conveneda meeting oflay andreligiousteachers to whom she read the press re-lease. 13A copy of the pressrelease wasgiven to each teach-er.The possibilities of the future of Kearney High Schoolwere discussed. On the prospects of the Sisters' taking overSister Crucis was quoted as saying that the Sisters would notremainfor obviousreasons; i.e., "because you are hotheadsand the Sisters would not deal with the union."SisterCrucis was asked by the lay faculty teachers toattend a meeting on the afternoon of December 19, 1972. Atthe meeting Sister Crucis told the teachers that "it wasn't inany way clear in [her] mind what the working conditionsand terms and so forth would be." She also said that theteachers "all could apply for a job."On January 30, 1973, Kranepool addressed a letter toRespondent Hald which sought a discussion in respect totheBishop Kearney High School situation. ThereafterUnion Delegate Tom Matteo called a meeting of the BishopKearney's lay faculty for February 7, 1973. Sister Crucisattended. Questions were raised as to the terms and workingconditions for the next school year at Kearney High School.SisterCrucis advised the teachers that she regarded theunion contract as null and void.14 She also said that, "as faras shewas concerned that those who were teaching at Kear-ney would be there next year, there was no reason foralarm." Sister Crucis was also quoted as remarking that she"would not negotiate contracts with [the teachers] as agroup, that she would see [them] individually."On February 11 or 12, 1973, Kranepool telephoned SisterCrucis. He asked Sister Crucis whether the officers of theUnion could meet with the lay faculty at the school afterschool hours, "since there was a lot of rumors and a lot ofquestions that the teachers wanted answered." Sister Crucisrefused Kranepool's request, noting that she was "not underany contractual state to allow a meeting at Bishop KearneyHigh School." Sister Crucis' refusal was a departure frompast practice. Kranepool protested Sister Crucis' action byletter.13The pressreleasecontained the language "Bishop Kearney High Schoolwill become a Community High School of the Sisters of St. Joseph of Brent-wood whowill assumefull responsibility for running the school."14The contract was complied with at Bishop Kearney High School untilAugust 31, 1973, during which period the teachers remained employees ofRespondent Hald. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDKranepool met with Brother Shea on February 28, 1973.Kranepool brought to Brother Shea's attention that rumorswere that the contract was null and void and asked himwhether this was true. Brother Shea responded that hewould let him know in about a week what RespondentHald's position would be.On March 12,1973, Kranepool addressed a letter to SisterCrucis outlining the apparent refusal to continue theUnion's agreement for Kearney High School and requestinga meeting to "clarify various issues and problems." SisterCrucis referred the letter to the Hald Association. EdwardJ. Burke, attorney for Respondent Hald, responded for Re-spondent Hald. Burke pointed out that Brother MedardShea had discussed the matter fully with union representa-tives and was prepared to discuss the matter further if theUnion desired.The original charge was filed on March 29, 1973.On April 13, 1973, Sister Crucis, as principal of BishopRaymond A. Kearney Diocesan High School,15 directedletters to each of the lay teachers in which the teacher wasnotified that "your contract to teach at Bishop A. KearneyHigh School is terminated as of August 31, 1973." The letternoted that Respondent I-l:ald would "fully comply with theprovisions of its agreement with the Lay Faculty Associa-tion as they relate to the consolidation or closing of a mem-ber school."On the same date, April 13, 1973, Sister Leonard directeda letter to each lay teacher. The letter noted that "BishopRaymond A. Kearney High School will terminateclasses asa Diocesan High School as of the end of the current semes-ter" and that the Sisters have "agreed to operate an indepen-dent school at this location." The teachers were advised thatSister Crucis, as principal, would begin hiring teachers forthe next school year. "Accordingly," the letter continued,"if you are interested in being considered for one of thevacant posts, would you please feel free to contact her di-rectly prior to May 15."Teachers Marianne Finn and Catherine Caulfield, co-delegates, discussed the letters with Sister Crucis on April16, 1973, and informed her that "the faculty members wouldnot be coming in to tell her whether or not they were comingback." Sister Crucis responded that some of the teachershad already told her whether or not theywere coming back.Sister Crucis then handed the two teachers proposed indi-vidual contracts and a copy of a new handbook. SisterCrucis said there would be "No negotiations back andforth."Teacher Catherine Clancy alsovisited SisterCrucis inresponse to the letters. Sister Crucis told her that her salarywould be cut $3,000 for the next year because she was ateacher without tenure. Later the cut was restored becauseshe had been a member of the Congregation.On April 27, 1973, Kranepool phoned Brother Shea andasked for a meeting but the meeting did not occur until May24, 1973.16 In the meantimeon May 2, 1973, the Union filedan amended charge naming the Sisters as an additional15 Sister Crucis was appointed principal of Bishop Kearney High Schoolby Respondent Sisters onApril 13, 1973,effective September1, 1973.16bn May 1, 1973, the Union had engaged in a I-day strike to accent itssolidarity.Respondent. Brother Shea, Respondent Hald CounselBurke,Kranepool, and Union Counsel Basedow met onMay 24, 1973. According to Kranepool, Brother Shea saidthat "the jobs would be held open at Bishop Kearney HighSchooluntilJune 1 and anyone wishing to transfer fromBishopKearney High School to any other Hald Associationschools, they would have to notify the Hald Association byJune L" Brother Shea also said that "the Sisters of St. Jo-seph had a hand shake agreement on taking over BishopKearney High School," it was "just a paper transfer," and"theHald Association was indeed the alter ego of theDiocese of Brooklyn and vice versa." On July 13, 1973,Burke informed Kranepool that he was not bargaining forBishopKearney High School.Some teacherssigned their individual contracts datedSeptember 1, 1973, under protest.'' On May 15, 1973, 16members and 4 nonmembers, teachers at Kearney HighSchool, had signed the following:We, the undersigned members of the Lay Faculty As-sociation,and presently employed at Bishop KearneyHigh School wish to return to our jobs in September1973. However, we wish the Lay Faculty Association tobe our bargaining agent in all contractualmatters.Therefore, we will not sign any contract unless it is theresult of negotiationsbetween the Association andwhatever group the Sisters of St. Joseph set up for thispurpose.On May 23, 1973, Sister Leonard addressed a letter toteacherMarianne Finn in which Finn was informed:Whether the Lay Faculty Association will represent thelay faculty of the high school that the Sisters of St.Joseph intend to begin operating in September 1973,will depend upon the wishes of the persons who arehired by the Board of Trustees of the new Bishop Kear-ney High School. . . . the terms and conditions ofyour employment as a lay teacher in the new highschool (if it should occur) have already been estab-lished by us and are not subject to prior approval byany other organization. If you do not wish to be em-ployed by us under those terms and conditions then wewill not employ you at all.On May 29, 1973, 18 teachers notified Sister Leonard, inwriting, that they intended to return to teach at BishopKearney High School for the year 1973-74.B. The Successorship QuestionVis-a-Vis Alter EgoThe General Counsel contends that the Sisters as theoperating agency of Bishop Kearney High School are thealter egoof the Bishop of Brooklyn who is thealter egoofthe Hald Association which operated the high school until17The protest stated: "I am signingthis contractunderpressure and onlyto insuremyselfa teachingposition in September 1973." HENRY M. HALD HIGH SCHOOL ASSOCIATION421September 1, 1973. In the alternative the General CounselThe superintendent meets once a month with the princi-asserts that the Sisters are successors in law.pals of the community high schools. Common problems ofAs noted above two kinds of high schools (diocesan andthe schools are discussed such as drug prevention and disci-community) operate within the Roman Catholic Churchpline.structure in Brooklyn. Those which have been denominated 'Sister Crucis "supposed" that the Bishop could direct herdiocesan high schools are under the direct control and ad-ministration of the Bishop of Brooklyn through the superin-tendent of schools for the diocese. All of these high schoolsare member schools of Respondent Hald, an associationformed and controlled by diocesan churchmen and undercontract with the Union.Respondent Hald was incorporated by the diocese toform an educational corporation of high schools to facilitatethe receipt of government aid. Except for its corporatestructure, its real identity did not change by the incorpora-tion.The control and administration remained with theBishop. Hence, Respondent Hald is clearly thealter egoofthe Bishop of Brooklyn.As noted above community schools are administratedand operated by a religious order or congregation. The Sis-ters are in eight such community schools, to which wasadded Bishop Kearney High School. Sister Crucis, who wasselected principal of Bishop Kearney by the Council, exer-cises final control over the hiring and firing of the teachersat Bishop Kearney. Under Respondent Hald such authorityultimately lay with the superintendent of schools.SisterCrucis' job as principal at Bishop Kearney is subject to thesufferance of the Sisters. Under Respondent Hald the su-perintendent of the Brooklyn Diocesan Schools was SisterCrucis' superior. Sister Crucis explained the present differ-ence:... the Superintendent would be my superior but ina very different relationship.The Superintendent of Schools is the overseer, youmight say, or the supervisor of all of the schools in thediocese.Iwould come under that regulation as an indepen-dent school.Currently it is one where he is my immediate superi-or in internal as well as school affairs.Now, my immediate superior in the new schoolswould then be the Sisters of St. Joseph.It would be the General Superior of the Sisters of St.Joseph rather than directly to the Superintendent, as isnow the case."[C]ertain policies such as admission, budget, hiring andso forth" are under the direct control of the superintendentin the diocesan schools. The superintendent does not exer-cise the same control in the community schools, nor does hedictate the curriculum used in the community schools. Thepresent relationship between Bishop Kearney High Schooland the superintendent was termed by Sister Crucis as an"informal relationship," "one of expertise." 18Is Sister Crucis testified,"if I wantedsome information or I could takeadvantage of his expertise,Imight have occasionto callhim." "His generalprinciples are simply an enunciation of the general rules and regulations fromthe Board of Regentsat Albany inrunning aSchool."The superintendentof schools has no supervisionwithrespect to"elective courses.""to drop certain religious courses ... or to add others."Sister Crucis testified that the Bishop could not "tell" theSisters to close the school nor "ask" them to vacate it. In thematter of schools "apart from . . . subservience to the gen-eral security, there is no superior person or body over thegeneral superior" of the Sisters. The "entire management ofthe school has been turned completely over to theSisters,including exercise of proprietorship in respect to the proper-ties" with the duty to maintain the buildings. Title to theproperty is in the Sisters of St. Joseph which will revert tothe diocese, should the Sisters discontinue the school.As noted, an application for authority to operate theschool was filed with the regents of the University of theState of New York by the Sisters dated April 10, 1973, whichwas pending at the time of the conclusion of the hearing.Proprietorship has been transferred by a document datedSeptember 13, 1973. The Sisters will receive no financial aidfrom the diocese.Alter egowhich means second self is not applicable here.The independence exercised by the Sisters in school opera-tional matters at Bishop Kearney High School is enough toobviate the operation of the doctrine ofalter ego,but thedoctrine of successorship is applicable. Here a Catholic highschool was continued as was; the same principal remainedin command; the religious teachers, Sisters of St. Joseph,remained; and lay teachers continued teaching as before thesuccession. Accordingly, Respondent Sisters were succes-sors within the meaningofN.L.R.B. v. Burns InternationalSecurity Services, Inc.,406 U.S. 272 (1972).C. The Appropriate UnitThe Board has held that lay teachers may compose anappropriate unit.Seton Hill College,201 NLRB 1026. Thusthe contractual unit of "all full-time `permanent' 19 layteachers employed in the member schools of the Hald Asso-ciation" is an appropriate multischool unit. The successorunit, although a division of the multischool unit,isalsoappropriate since it may be an independently appropriateunit.Howard Johnson Company, supra; Soloman Johnsky,d/bla Avenue Meat Center,184 NLRB 826.Accordingly, it isfound that the appropriate unit is: Allfull-time permanent lay teachers employed in Bishop Kear-ney High School, Brooklyn, New York, exclusive of all su-pervisors as defined in the Act.19The agreementprovides:Member schools of theAssociation may employteachers on a tempo-rary basis.Teachershired under thisdesignation will be employed as atemporary replacement for a specific teacher who is unavailable forassignment due tomilitary duty,maternity leave of absence whetherwithor without pay. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Majority Status of theUnionPrior to September 1, 1973, 34 layteachersand 33 reli-gious teachers were employed at theBishopRaymond A.Kearney Diocesan High School,making a total teachingcomplement of 67. Of the 34 lay teachers 22 were on check-off and 3 were paying dues directly to the Union.After September 1, 1973, 38 lay teachers and 41religiousteachers were on the Bishop Kearney High School payroll,making a total teaching complement of 79.Twenty-three of the lay teacherswere formeremployeesof the Hald Association. Fifteen ofthese wereon checkoffand three were payingduesdirectly to the Union. Oneteacher in the group, Janet Kinney was not employed untilSeptember 1, 1973.20 Sister John Crucis, principal of BishopRaymond A. Kearney Diocesan High School,and its suc-cessorBishop Kearney High School,and an agent of theRespondentSisters,knew whichteachers wereon voluntarycheckoff. Thus knowledge that the Unionrepresented amajority of the lay teachersat BishopRaymond A. KearneyDiocesanHigh School whileitwas beingoperated by theHald Association is imputed to the Sisters. Moreover onMay 1, 1973, a majority of layteachers engagedin a 1-daywork stoppage at Bishop Kearney. On May 15, 1973, Re-spondentSisters wereinformed by 20 teachers that they"wish[ed] to return to [their] jobs inSeptember1973" and"wish[ed] the Lay Faculty Association to be [their] bargain-ing agent."While the individual teachingagreements disclose an exe-cution date of September 1, 1973,the agreements were actu-ally executed several months prior to that time.Accordingly, on December 8, 1972, the date on which theSistersmadetheir decision to take over, and at all materialtimes thereafter at the Bishop Kearney High School, theUnion enjoyed majority representative status 21 in the ap-propriate unit above described.22E. The Duty ToBargainSister Leonard testified that almost contemporaneouslywith their decision to take over the operation of BishopKearney High School, on December 8, 1973, the Sisters"had a great concern thateveryfaculty member would beoffered employment in September." (Emphasis supplied.)As to when the subject of retaining teachers was consid-ered by the Council, Sister Leonard testified: "I think itmust have been December, but I'm not sure about that, yourHonor, because we were concerned that if we were going totake it overwe wanted the faculty to knowthat all the-thatthey[the lay teachers] were all offered jobs."(Emphasis sup-plied.)As early as December 19, 1972, Sister Crucis informed theteachers that "they all could apply for a job." On February7, 1973, Sister Crucis advised the teachers that "as far as she30 The foregoingfacts are drawnfrom a stipulation of the parties.21 "Majorityrepresentative status"means that a majority of the employeesin the unit wish tohave the Unionas their representative for collective-baaainingpurposes.Ingress-Plastene, Inc.,177 NLRB481, In. 3.whether after December8, 1972, the Union lost its majorityis immateri-al since,as hereinafter found, the duty tobargain arose on or about Decem-ber 8, 1972.was concerned that those who were teaching at Kearneywould be there next year, therewas no reasonfor alarm."SisterCrucis told the teachers "on many occasions thatbusinesswould go onas usualand anyone who wanted a jobwould have one." These offers of employmentwere ten-dered to the lay teachers long before the terms and condi-tions of employmentwere finalizedon April 10, 1973, andwerenot conditioned on any specificterms.Thus the Sis-ters,from the time they decided to operate Bishop KearneyHigh School,expressedthe intention and plannedto retainallthe lay teachers in the unit above found appropriate.None were to be pretermitted.In theBurnscase,supra,294-295, the Supreme Courtteaches that:Althougha successoremployer is ordinarily free toset initial terms on which it will hire the employees ofa predecessor, there will be instances in which it isperfectly clear that the new employer plans to retain allof the employees in the unit and in which it will beappropriate to have him initially consult with the em-ployees' bargaining representative before he fixes theterms.The instant case is such a case. Since Respondent Sistersplanned to "retain all the employees in the unit" on or aboutDecember 8, 1973, at such time "it [was] appropriate to have[them] initially consult with the employee's bargaining rep-resentative before [they fixed] terms." Accordingly, at thattime and thereafter, Respondent Sisters were obligated tobargain with the Union in conformity with Section 8(a)(5)of the Act, and when they unilaterally effected changes inwages and working conditions prior to contacting and `bar-gaining with the Union and insisted upon signing individualcontracts with the lay teachers, in derogation of the bargain-ing rights of the Union, Respondent Sisters violated Section8(a)(5) of the Act.Howard Johnson Company,198 NLRB763; Bachrodt Chevrolet Co.,205 NLRB 784;N.L.R.B. v.The Denham Company,469 F.2d 239 (C.A. 9);Eklund'sSweden House Inn, Inc.,203 NLRB 413;No H. Denhamand Geraldine A. Denham, d/b/a/ The Denham Company,206 NLRB 659.F. Complaint Against Respondent HaldSince it has been found that Respondent Sisters are suc-cessors inlaw to Respondent Hald as to the member school,Raymond A. Kearney Diocesan High School, RespondentHald's obligation to bargain ceased under Section 8(a)(5)when the successors exercised their prerogatives as suchsuccessors.Moreover, Respondent Hald fulfilled its dutiesto bargain when it complied with that section of the unionagreement providing for the referring of tenured teachers to"substantially identical teaching positions" in other mem-ber schools when their employment is terminated "due toconsolidation or closing of a member school." There hasbeen no valid reason advanced for treating the successor-ship here other than as a closing, as contemplated by thecontract. In any event, Respondent Hald offered to bargain HENRY M. HALD HIGH SCHOOL ASSOCIATION423and did bargain about the matter. The complaintagainstRespondent Hald should be dismissed in its entirety.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof the Act.2.The Respondents are engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.All full-time permanent lay teachers employed in Bish-op Kearney High School, Brooklyn, New York, exclusive ofsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein the Union has been andis the exclusive bargaining representative of all employeesin the aforesaid bargaining unit within the meaning of Sec-tion 9(a) of the Act.5.Since on or about December 8, 1972, Respondent Sis-ters have failed and refused to recognize and bargain withthe Union in conformity with the requirements of Section8(a)(5) of the Act and thereby they have violated Section8(a)(5) of the Act.6.By instituting changes in the wages and other termsand conditions of employment of the employees employedin the aforesaid unit and byinsistingthat said employeesexecute individual employment contracts, Respondent Sis-ters violated Section 8(a)(5) of the Act and thereby haveinterfered with, coerced, and restrained employees in theexercise of the rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) of the Act.7.The aforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.8.Respondent Hald has not committed unfair laborpractices as charged.THE REMEDYIt having been found that the Respondent Sisters haveengaged in certain unfair labor practices it is recommendedthat they be ordered to cease and desist therefrom and totake certain affirmative action in order to effectuate thepolicies of the Act.It is recommended that Respondent Sisters be ordered tobargain with the Union as the exclusive representative of theemployees in the aforesaid appropriate unit; to restore wag-es and other working conditions as they were in effect priorto September 1, 1973, at the Bishop Raymond A. KearneyDiocesan High School; to make restitution to employees forany losses suffered as the result of RespondentSisters' uni-lateral changes in wages and terms and conditions of em-ployment, with interest at 6 percent per annum; and tocontinue such payments until such time as Respondent Sis-ters negotiatewith the Unionto an agreement or impasse.In that the Act envisions that labor disputes may best besettled by collective bargaining in good faith between theparties, and is dedicated to the encouragement of the prac-tices and procedures of collective bargaining, any benefitsaccruing to employees under this remedy shall initially be-come a subject of collective bargaining between the parties.Thus Respondent Sisters will be deemed to have compliedwith this part of the remedy when Respondent Sisters andthe Union in good faith reach an agreement satisfactory toboth parties with resj ect to the benefits accruing under thisremedy. Such agreement may embody a compromise of theclaims of the employees involved or an exchange of anyaccrued benefits for other benefits which may result fromgood-faith give-and-take bargaining and is agreeable to theparties. Failing to reach an agreement within a reasonabletime (within 60 days after the effective date of the Orderherein),Respondent shall be held to adhere to the strictterms of the remedy.Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record in this pro-ceeding, and pursuant to Section 10(c) of the Act, it isrecommended that the Board issue the following Order:ORDER 23Respondent,The Sisters of St.Joseph,Brooklyn, NewYork,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withthe Union as the exclusive representative of its employeesin the following described bargaining unit:All full-time permanentlay teachers employed in Bish-op Kearney High School, Brooklyn, New York,exclu-sive of supervisorsas defined in the Act.(b)Making any alterations in wages or other workingconditions of the aforesaid employees without notificationto and bargaining with the Union.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Recognize and bargain collectively with said labororganization as the exclusive bargaining representative ofthe employees in the above-described unit.(b)Give notice to and bargain with said labor organiza-tion before effectuating any future changes in the workingconditions of said employees.(c)Restore wages and other working conditions as theywere in effect prior to September 1, 1973, at the BishopRaymond A. Kearney Diocesan High School.(d)Make restitution for any benefits which may havebeen lost by virtue of the above unilateral changes in theterms and working conditions of employment in the mannerset forth in the portion of this Decision entitled "The Reme-dy."(e)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-23 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order hereinshall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions,and order, and all objections thereto shall be deemedwaived forall purposes. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDroll records,social security payment records,timecards, per-sonnel records and reports,and all other records necessaryto analyze the amount of benefits,if any, accruing to em-ployees under this recommended Order.(f)Post at Bishop Kearney High School,Brooklyn, NewYork,copies of the attached notice marked"Appendix." 24Copies ofsaid notice,on forms providedby theRegional24 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Director forRegion 29, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(g)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed inits entirety as to Respondent Henry M. Hald High SchoolAssociation.